UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7141


ELIJAH SOLOMON BAYLOCK, JR.,

                    Petitioner - Appellant,

             v.

JOSEPH MCFADDEN, Warden of Lieber Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:16-cv-03482-HMH)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Greenville, South Carolina,
for Appellant. Susannah Rawl Cole, Donald John Zelenka, Deputy Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elijah Solomon Baylock, Jr., seeks to appeal the district court’s order accepting

the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Baylock has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2